
	

112 S368 IS: To amend the Consolidated Farm and Rural Development Act to suspend a limitation on the period for which certain borrowers are eligible for guaranteed assistance.
U.S. Senate
2011-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		112th CONGRESS
		1st Session
		S. 368
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mr. Kohl (for himself,
			 Mr. Grassley, Ms. Landrieu, Mr. Udall of
			 Colorado, Ms. Klobuchar,
			 Mr. Durbin, Mr.
			 Bennet, Mr. Johnson of South
			 Dakota, Mr. Harkin,
			 Mr. Leahy, Mr.
			 Nelson of Nebraska, Mr.
			 Conrad, and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural Development Act
		  to suspend a limitation on the period for which certain borrowers are eligible
		  for guaranteed assistance.
	
	
		1.Suspension of limitation on
			 period for which borrowers are eligible for guaranteed assistanceSection 319(b) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1949(b)) is amended—
			(1)in paragraph (1), by striking
			 paragraph (2) and inserting paragraphs (2) and
			 (3); and
			(2)by adding at the end the following:
				
					(3)SuspensionDuring
				the period beginning December 31, 2010, and ending December 31, 2013, paragraph
				(1) shall have no force or
				effect.
					.
			
